UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 6,2017 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Andi Setiawan (Signature) Andi Setiawan VP Investor Relations INFORMATION TO INVESTOR No.TEL. 22/KU839/COP-I5000000/2017 Jakarta, March 6, 2017 – Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. ("Telkom") filed its audited consolidated financial statement for year 2016 to Indonesian Financial Services Authority (“OJK”) and Indonesian Stock Exchanges. Telkomdelivered remarkable performance in FY 16 by recording triple-double-digit growth in Revenue, EBITDA, and Net Income of 13.5%, 15.7%, and 24.9% YoY, respectively. D ata, Internet & IT Services segment was the growth driver which increased by more than 31% YoY. The segment contributed 37.0% to total Revenue. A summary of the statement of financial position and statement of comprehensive income as follows: Key Indicators (Rp. Bn) YoY FY 16 FY 15 Growth (%) Revenues 116,333 102,470 13.5 Expenses 77,138 70,052 10.1 Operating Profit 39,195 32,418 20.9 EBITDA 59,498 51,415 15.7 EBITDA Margin (%) 51.1 50.2 0.9ppt Net Income 19,352 15,489 24.9 Net Income Margin (%) 16.6 15.1 1.5ppt Assets 179,611 166,173 8.1 Liabilities 74,067 72,745 1.8 Non-controlling Interests 21,160 18,292 15.7 Equity attributable to owners of the compan 84,384 75,136 12.3 The Financial Statements are prepared in according with Indonesian Financial Accounting Standards. Copies of the Telkom's statement of financial position and statement of comprehensive income for the audited full year 2016 are attached to this Information to Investor. For a complete version of all the documents above, please visit www.telkom.co.id. Sincerely yours, /s/ Andi Setiawan Andi Setiawan Vice President Investor Relations For further information, please contact: Investor Relations PT Telkom Indonesia (Persero), Tbk Tel: 62-21-5215109 Fax: 62-21-5220500 Email: investor@telkom.co.id Website: www.telkom.co.id About PT Telkom Indonesia (Persero) Tbk PT Telkom Indonesia (Persero) Tbk (“Telkom”) is the largest telecommunications and network provider in Indonesia. The company offers a wide range of network and telecommunication services, including fixed wireline connections, cellular services, network and interconnection services, as well as internet and data communication services. Beside telecommunication services, it also operates multimedia businesses such as content and applications, completing its business portfolio which includes Telecommunication, Information, Media, Edutainment and Services (TIMES). Its shares are traded on the Indonesia Stock Exchange (“IDX”) and the New York Stock Exchange (“NYSE”) , using the TLKM and TLK tickers, respectively. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of December 31, 2016 (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Notes 6 ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u,
